DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		Applicant’s response dated 5/23/2022 is acknowledged and entered into record. Claim 16 is amended. New claim 79 is added. Claims 1-7, 9-31, and 48-79 are pending.

Election/Restrictions
3.		Applicant’s election without traverse of Group II, claims 16-31 and new claim 79 (depending from claim 16), in the reply filed on 23 May 2022 is acknowledged. 
4.		Applicant argues that “claim 16 was amended to explicitly recite that the peptides include conformational peptides and fall within claim 16 subject matter”. 
5.		Applicant’s arguments with respect to claim 16 amendment is not found to be persuasive for the following reasoning. New limitations of claim 16 reciting contacting with a ““recombinant or synthetic α-synuclein (α-syn) derived polypeptide exhibiting the same conformational epitope as an α-syn derived polypeptide…. extracted from pα-syn* inclusions”, and “selecting a specific candidate agent specifically recognizing the conformational epitope of an α-syn derived polypeptide””; and that of dependent claim 79 reciting using structure-based drug design, read upon the subject matter of claim 63 included in Group VI, directed to generating small molecules for treating PD and other synucleopathies comprising performing structure based drug design ….and selecting a small molecule ….recognizing the conformational epitope of an α-syn derived polypeptide. As stated in the previous Office Action, Group VI recites the special technical feature of generating small molecules for treating PD, which is not required by the method of Group II. Since claim 79 depends from said limitation of claim 16, and because Applicant has elected Group II without traverse, claim 79 will be withdrawn from consideration as being directed to a non-elected invention. 
6.		Species election:
7.		Applicant’s provisional election with traverse of: species (h) and (c), in the reply filed on 23 May 2022 is acknowledged. The traversal is on the ground(s) that both phosphorylated tau aggregates (ptau) and phosphorylated ACC aggregates as well as GSK3β, MAPKs, JNK and ERK5 “are induced by Pα-syn*”, therefore, a search of “Pα-syn*”, would include art related to phosphorylated (tau, ACC aggregates and kinases). Applicant elects species (h), to be responsive to the election requirement. 
8.		Applicant’s arguments are considered and are found to be persuasive. The species election requirement “B) Detecting or inhibiting action” (see page 4 of Office Action dated 1/21/2022) is now withdrawn. The election requirement of species “A) Immunogen composition” is however, maintained.
9.		Applicant also argues that the classification of “immunogenic composition” species is erroneous. Applicant points to the Office making an erroneous reference to selection of a species of "immunogen composition", while the species "characterize the effect of the therapeutic agent identified" in claim 16. Applicant requests the species election be withdrawn. 
10.		Applicant is referring to the error in the election requirement for species “B)” (page 4, line 1 of Office action dated 1/21/2022). Applicant’s arguments are found to be persuasive. Examiner apologizes for the typographical error and confusion. 
11.    		Claims 1-7, 9-15 and 48-79 are withdrawn from further consideration pursuant to 37 CFR1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of Group II was made without traverse in the reply filed on 23 May 2022. 
12.		The requirement is deemed proper and is therefore made FINAL.
13.		Claims 16-31, drawn to a method for identifying potential therapeutic agents for treating PD, are under examination in the instant application.


Specification
14.		The disclosure is objected to because of the following informalities:  
		The Brief Description of the Drawings 
The description of Figure 24 on page 14 of the specification, does not refer to Figure 24D.

Claim Objections
15.		Claim 16 is objected to because of the following informalities:
16.		Regarding claim 16, the limitation on line 3-5 of the claim – “an alpha-synuclein (α-syn) derived……PD and/or other synucleopathies” is repeated on lines 7-9 of the claim.
17.		Claim 16 recites both “Pα-syn” and “pα-syn” for phosphorylated α-syn. Appropriate correction is required for consistency.

Claim Rejections - 35 USC § 112-Second paragraph
18.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

19.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

20.		Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims fail to identify the metes and bounds of the related subject matter and how that could be ascertained in the stated invention.
21.		Claim 16 is rejected as being incomprehensible and confusing. The alternatives for “contacting” in step (a) are not clearly demarcated or distinguishable. In other words, it is not ascertainable from the language of claim 16 step (a), the different sets of combination with a plurality of candidate agents. Appropriate clarification and correction are required.
22.		Claims 17-31 are rejected as depending from an indefinite base claim. 
	

Claim Rejections - 35 USC § 102
23.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

24.		Claims 16-31 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Chilcote et al (US Patent 7,306,945, 2/11/2007), as evidenced by Landrock et al (Br Res 1679: 155-170, published online 12/5/2017).
25.		The claims are directed to a method for identifying potential therapeutic agents of Parkinson’s Disease (PD) treatment comprising: (a) contacting with: or administering to a cell or animal model of PD or other synucleopathies; alpha-synuclein (α-syn) derived polypeptide extracted from pα-syn* inclusions present in cell culture, brains of animal models of PD and PD patients; recombinant/synthetic α-syn derived polypeptide exhibiting the same conformational epitope as that extracted from pα-syn* inclusions; a plurality of candidate agents; (b) detecting a disruption or decreased formation of an α-syn derived polypeptide specific for PD relative to untreated model, or detecting binding of a candidate agent to α-syn derived polypeptide specific to PD, or detecting a  candidate agent specifically recognizing the conformational epitope of an α-syn derived polypeptide, thereby identifying the candidate agent as a potential therapeutic for PD or other synucleopathies, wherein the α-syn derived polypeptide comprises a conformationally distinct and nonfibrillar variant with mitotoxicity; wherein the α-syn polypeptide: comprises phosphorylated Ser129 (claim 17); is an α-syn variant with a deletion of 0-25 N-terminal and/or C-terminal amino acid residues (claim 18); inhibits α-syn derived polypeptide mediated phosphorylated tau aggregate formation (claim 22), synaptic toxicity and neuronal dendritic spine loss (claim 23); is immunoreactive with anti-phospho-Ser129 antibody GTX50222 (claim 24); is not immunoreactive with fibrillar Pα-synF-recognizing 81A and/or MJF-R13 antibody (claim 25). The claims also recite that the mitotoxicity is inducing mitochondrial dysfunction and mitophagy (claim 19), wherein the potential therapeutic agent inhibits α-syn derived polypeptide mediated formation of phosphorylated acetyl-CoA carboxylase (ACC) aggregates (claim 20), and phosphorylation of kinases recited in claim 21.Claim 26 recites further examining of the therapeutic agent for a therapeutic activity; wherein the activity: is inhibition of a toxic activity in cell or organism model of synucleopathy (claim 27); is a reduction in the generation and propagation of the pathogenic α-syn (claim 28). Claim 29 recites that the polypeptide is derived from human α-syn; wherein the human α-syn comprises at least 50% sequence identity to SEQ ID NO: 1, variants or fragments thereof (claims 30, 31). 
26.		Chilcote et al teach the presence of α-syn fragments (α-syn derived polypeptide) in patients with Lewy Body Disease (LBD) or PD and transgenic animals of the disease, wherein the fragments have a truncation of at least 10 contiguous amino acids at the C-terminus of natural human α-syn of SEQ ID NO: 1 (which is 100% identical to instant SEQ ID NO: 1 – see Appendix). The reference teaches that the α-syn fragments can have application in drug discovery and therapeutics (Abstract; col 10, lines 52-60). Chilcote et al teach methods of screening an agent (or agents (plurality of agents)) for pharmacological or therapeutic effect in treating PD or LBD (col 2, lines 65-67), comprising contacting a cell, or transgenic animal expressing the fragment, wherein the fragment can have a deletion of 1-23 contiguous amino acids at the C-terminus of intact α-syn; followed by determining (detecting) of the fragment levels, wherein a reduction in the fragment levels relative to levels in the absence of the agent (disruption or decreased formation of α-syn relative to untreated controls), indicate that the agent has a pharmacological action (potential therapeutic) for treating LBD. Chilcote et al teach that the α-syn fragment can have A53T mutations associated with LBD (col 3, lines 1-20, 25-67; col 4, lines 1-12; col 2, lines 59-61; col 10, lines 52-60, 28-36; col 14, V.1 - Screening Methods), wherein such mutations are linked to increased phosphorylation at position 129 of α-syn (at Ser129 as in SEQ ID NO: 1 of the reference) (col 12, lines 17-21)  (instant claims 16, 17, 18, 29-31). Since the reference teaches that the α-syn fragment of the method can have up to 23 contiguous amino acid deletions (in a total length of 140 amino acids), and because the reference SEQ ID NO: 1 (α-syn) is 100% identical to instant SEQ ID NO: 1, it would inherently imply that the sequence of the fragment is at least 50% identical to SEQ ID NO: 1 of α-syn (as in instant claim 30). Page 28, lines 11-12 of the instant specification teaches that Pα-syn* can be derived from α-syn variant containing A53T substitution, indicating that the cells and animals of the reference having A53T substitution will inherently have Pα-syn*. The reference teaches that the agent is tested (examining therapeutic potential) to determine if it treats or inhibits LBD symptom in an animal model or human having LBD, or reduces the aggregation of α-syn (col 3, lines 49-52; col 14, last para; claims 1, 4-9, 11) (claims 26-27), wherein LBD and PD are associated with neuronal degeneration, neurotransmitter depletion, indicating that treating the symptoms would imply inhibiting “toxic activity” (col 1, lines 58-62) (instant claim 27). Since the reference teaches that detection of enhanced phosphorylation of α-syn at position 129 indicates LBD (col 11, lines 49-53; col 30, lines 54-57; Figs 11A, B), inhibition of α-syn phosphorylation (as observed from reduction in the α-syn fragment levels after addition of agent) would inherently constitute pharmacological or therapeutic activity (Instant claim 28). Even though the reference does not teach that α-syn derived polypeptide comprises a conformationally distinct and nonfibrillar variant with mitotoxicity (as in instant claim 16), or mitophagy as recited in instant claim 19, or the inhibiting action recited in claims 20-23, these would be inherent characteristics of the reference α-syn variant as it has the claimed structural features. In re Papesch, CCPA 137, USPQ 43 “a compound and all of its properties are inseparable”. Additionally, the effects following “wherein” in claims 19-23 recite a result of the method, but not a step that is to be performed by the artisan. Upon performing the steps of contacting and detecting of claim 16, one will necessarily have identified the candidate agent. The reference is silent on “fibrillar” α-syn variant and binding to Pα-synF specific antibodies as recited in instant claim 25, which would inherently point to the absence of binding to the recited antibodies. Based upon the life cycle of Pα-syn* (as taught on page 10, para 2; Figure 11 of instant specification), Pα-syn* is naturally formed from Pα-synF and both are present in PD or LBD brains (instant specification, page 6, Fig. 2), which evidences that the reference brains will inherently have Pα-syn* inclusions.  As the reference α-syn derived polypeptide has similar structural features as instantly claimed, the reference polypeptide would inherently be immunoreactive with the known anti-phospho-Ser129 antibody GTX50222 (see Landrock et al, page 169, Western blotting), absent any evidence to the contrary (instant claim 24). As Chilcote et al teach the method as instantly claimed, the reference qualifies as prior art under 35 U.S.C. 102(a)(1).


Conclusion
27.        	No claims are allowed.
			28.		The prior art considered pertinent to applicant's disclosure is as follows:
		Landrock et al (Br Res 1679: 155-170, online pub 12/5/2017) 
(Reference teaches using a rat model with a Myo5a mutation resulting in locomotor dysfunction, hyperphosphorylation of α-syn and tau, increased accumulation of toxic dopamine metabolite, resulting in increased α-syn in mitochondria and neurodegeneration (Abstract). It is noted that these are characteristics of synucleopathies as stated on page 22, lines 15-23 of the instant specification. The reference teaches contacting the protein extracted from frozen brain from mutant and control rats with different antibodies on a membrane (page 169, Western blotting), wherein one of the antibodies is GTX50222 (that binds to instant α-syn derived polypeptide – instant claim 24). The reference also teaches detection of binding using chemiluminescent substrate (Western blotting; Fig. 3). The reference however, does not teach or contemplate screening for therapeutic agents) 
	
		Muntane et al (Neurosc 152: 913-923, 2008) 
		(Reference teaches that increased phosphorylation of tau and alpha-synuclein are "crucial abnormalities" in PD and other synucleopathies (Abstract)).
		
		Chen et al (Cell Death Dis 9: 1-15, 2018)
	(Reference teaches accumulation of mutant or variant alpha-synuclein is associated with mitochondrial dysfunction in PD pathogenesis, such as in the mutant A53T a-syn model (Abstract)).
			
29.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
30.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
31.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/A. D./
Examiner, Art Unit 1649
25 September 2022


/GREGORY S EMCH/Primary Examiner, Art Unit 1699